NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                    No. 17-1577
                                   ____________

                          UNITED STATES OF AMERICA

                                            v.

                                  KETISHA ILES,

                                       Appellant
                                   ____________

                           On Appeal from the District Court
                                  of the Virgin Islands
                             (D.C. No. 1-14-cr-00051-001)
                     District Judge: Honorable Raymond L. Finch
                                     ____________

                            Argued May 24, 2018
               Before: KRAUSE, ROTH and FISHER, Circuit Judges.

                              (Filed: October 24, 2018)

Anthony R. Kiture, Esq. [ARGUED]
Kiture Law Firm
1009 North Street, Suite B
Christiansted, VI 00820
                    Counsel for Appellant

Rami S. Badawy, Assistant United States Attorney
Rhonda Williams-Henry, Assistant United States Attorney [ARGUED]
Joycelyn Hewlett, Acting United States Attorney
Office of United States Attorney
1108 King Street, Suite 201
Christiansted, VI 00820
                     Counsel for Appellee
                                      ____________

                                        OPINION*
                                      ____________
FISHER, Circuit Judge.

       Ketisha Iles was convicted of conspiracy and Hobbs Act robbery. She appeals her

convictions, arguing that the District Court erroneously denied her motions to suppress

and for judgment of acquittal or new trial. Additionally, she appeals her sentence, arguing

that her sentencing hearing was procedurally unreasonable. For the reasons that follow,

we will affirm the District Court.

                                             I.

       In 2013, Iles participated in a jewelry store robbery on St. Croix, U.S. Virgin

Islands. Police Detective Leon Cruz began investigating the robbery and quickly came to

suspect a man named Ajani Plante. A few days after the robbery, Detective Cruz spotted

Plante driving in a car with Iles. Later in the day, he saw Iles driving the same car—alone

this time—and told area police to “traffic stop” her car if they saw it. Iles was pulled over

a few minutes later. Detective Cruz introduced himself and asked Iles if she could drive

to the police station to answer some questions.

       Iles drove to the station. Detective Cruz did not lead, transport, or follow her. As

Iles drove, she called her mother and said that the police had stopped her and that she had



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.

                                              2
to go to the station. She asked her mother to meet her there. When Iles arrived at the

station, she was escorted into Detective Cruz’s office. Detective Fieulleteau came in and

out of the office while Iles was answering questions. Iles initially denied any involvement

with the robbery. When Iles’ mother and stepfather arrived, she spoke with them in

Detective Cruz’s office.1 After these conversations, Detective Cruz gave Iles a Miranda

waiver, which he read to her and she signed. Iles then confessed that she knew about the

robbery in advance and helped execute it. Her confession was videotaped.

       The testimony of Detectives Cruz and Fieulleteau, which was uncontroverted at

the suppression hearing, was that the atmosphere in which they questioned Iles was

“calm” and “nice[,] . . . no pressure.”2 They did not make threats or promises, show their

weapons, or restrain Iles. The office door was closed but unlocked, and Detective Cruz

informed her that she was not under arrest prior to reading Iles her rights.

       After a jury trial, Iles was convicted of two counts: interference with commerce by

robbery (i.e., Hobbs Act robbery) and conspiracy to commit Hobbs Act robbery.3 She

was acquitted of the other three counts: using and carrying a firearm during and in

relation to a crime of violence, conspiracy to use and carry a firearm, and robbery under

the V.I. Code.4


       1
        The District Court did not resolve whether Iles also spoke to her mother in the
parking lot during that time frame, as Iles’ mother asserted.
      2
        App. 101.
      3
        18 U.S.C. §§ 2, 1951.
      4
        18 U.S.C. §§ 2, 924(c)(1)(A)(ii), 924(o); 14 V.I.C. §§ 11, 1862(2).

                                              3
       In her sentencing memorandum, Iles requested a downward departure for coercion

and duress under U.S.S.G. § 5K2.12, arguing that she was in an abusive relationship with

Plante, who threatened her if she did not help with the robbery. Iles’ Presentence Report

recommended a two-level enhancement for a loss between $50,000 and $250,000 based

on the store owner’s statement that “he believe[d] approximately $100,000 of

merchandise was stolen.”5 The District Court rejected the enhancement, decreasing Iles’

offense level from 29 to 27 because of a lack of credible evidence to support the loss

amount. Iles was sentenced at the lowest end of the Guidelines range, 70 months,

followed by three years’ supervised release.

                                               II.

       The District Court had jurisdiction pursuant to 48 U.S.C. § 1612 and 18 U.S.C.

§ 3231. This Court has jurisdiction pursuant to 28 U.S.C. § 1291 and 18 U.S.C.

§ 3742(a).

       The issues in this appeal implicate several standards of review. First, “[w]hether a

person was in custody for the purposes of Miranda, and whether a statement was

voluntary for the purposes of a motion to suppress, are conclusions reviewed de novo.

However, the factual findings underlying the District Court’s decision are reviewed for

clear error.”6 Second, this Court “exercise[s] plenary review over a district court’s grant


       5
       App. 1016.
       6
       United States v. Jacobs, 431 F.3d 99, 104 (3d Cir. 2005) (internal quotation
marks omitted).

                                               4
or denial of a motion for acquittal based on the sufficiency of the evidence.”7 We apply

the same standard as the district court, “viewing ‘the record in the light most favorable to

the prosecution to determine whether any rational trier of fact could [convict] . . . based

on the available evidence.’”8 Third, we review a district court’s denial of a motion for

new trial for abuse of discretion.9 Finally, we review the District Court’s sentencing

procedures for abuse of discretion.10 Where the district court properly exercises its

discretion to deny a motion for a downward departure in sentencing, we lack jurisdiction

to review the denial.11

                                             III.

                                             A.

       Iles argues that her police station confession was obtained in violation of Miranda

and Seibert, and that the District Court erred in denying her motion to suppress. Based on

this alleged error, she also contends that the District Court should have granted her

motion for judgment of acquittal or new trial.

       Under Miranda v. Arizona, “the privilege against self-incrimination is

jeopardized”—and warnings are required—“when an individual is taken into custody or

otherwise deprived of his freedom by the authorities in any significant way and is


       7
         United States v. Silveus, 542 F.3d 993, 1002 (3d Cir. 2008).
       8
         Id. (quoting United States v. Smith, 294 F.3d 473, 476 (3d Cir. 2002)).
       9
         Id. at 1005.
       10
          United States v. Vazquez-Lebron, 582 F.3d 443, 445 (3d Cir. 2009).
       11
          United States v. Handerhan, 739 F.3d 114, 121 (3d Cir. 2014).

                                              5
subjected to questioning.”12 In Missouri v. Seibert, the Supreme Court rejected a police

tactic meant to evade Miranda requirements: that of (1) questioning a suspect until she

confesses; (2) giving Miranda warnings; (3) leading the suspect to restate her confession;

and then (4) seeking to admit only the second, warned statement.13

       At the threshold, a Miranda warning is required “only when the person the police

are questioning is in custody.”14 Iles argues that she was in custody, and that warnings

were therefore required, when she arrived at the police station. The custody inquiry is an

objective one that asks whether, evaluating “all of the circumstances surrounding the

interrogation,”15 a “reasonable person [would] have felt he or she was not at liberty to

terminate the interrogation and leave.”16 The District Court found that Iles voluntarily

drove to the police station, was permitted to interact with her mother and stepfather, was

not restrained or intimidated by the detectives, and was told that she was not under arrest.

These factual findings are not clearly erroneous. It is true that station-house interviews

“should be scrutinized with extreme care for any taint of psychological compulsion or

intimidation[,] because such pressure is most apt to exist while a defendant is interviewed




       12
         Miranda v. Arizona, 384 U.S. 436, 478 (1966).
       13
         Missouri v. Seibert, 542 U.S. 600, 616-17 (2004) (plurality opinion).
      14
         United States v. Willaman, 437 F.3d 354, 359 (3d Cir. 2006).
      15
         Howes v. Fields, 565 U.S. 499, 509 (2012) (quoting Stansbury v. California,
511 U.S. 318, 322 (1994) (per curiam)).
      16
         Id. at 509 (quoting Thompson v. Keohane, 516 U.S. 99, 112 (1995)).

                                              6
at a police station.”17 However, given all of the circumstances, the District Court did not

err in ruling that Iles was not in police custody for Miranda purposes. Furthermore,

Seibert does not apply because Iles did not make any incriminating statements before she

signed the Miranda waiver.18 The District Court did not err by denying Iles’ motion to

suppress.

       Because there was no error with respect to the suppression motion, we reject Iles’

arguments that the District Court should have granted her motions for acquittal or new

trial. Those arguments are based entirely on her position that her confession should have

been suppressed.19

                                             B.

       Iles argues that her sentencing was procedurally unreasonable because the District

Court did not independently rule on her request for a downward departure. For a sentence

to be procedurally reasonable, a district court must show “meaningful consideration of

the relevant statutory factors and the exercise of independent judgment.”20 “When

imposing a sentence, a district court must follow a three-step process,” preferably

       17
           Jacobs, 431 F.3d at 105 (quoting Steigler v. Anderson, 496 F.2d 793, 799 (3d
Cir. 1974)).
        18
           See Bobby v. Dixon, 565 U.S. 23, 31 (2011) (per curiam) (“[U]nlike in Seibert,
there is no concern here that police gave [the defendant] Miranda warnings and then led
him to repeat an earlier murder confession, because there was no earlier confession to
repeat.”).
        19
           Even if we leave aside Iles’ confession, the remaining evidence presented at
trial—particularly the jewelry store owner’s testimony—would have allowed a rational
juror to conclude that Iles was guilty of conspiracy and Hobbs Act robbery.
        20
           United States v. Grier, 475 F.3d 556, 571-72 (3d Cir. 2007) (en banc).

                                             7
addressing these steps—known as the Gunter steps—separately and in sequence.21 The

court: (1) calculates the defendant’s sentence under the U.S. Sentencing Guidelines;

(2) formally rules on the motions of both parties and states, on the record, whether a

departure is granted and how that departure affects the Guidelines calculation; and

(3) exercises its discretion by considering the relevant § 3553 factors, regardless of

whether it varies from the Guidelines sentence.22

       At the sentencing hearing, the District Court addressed the Gunter steps out of

order when it began by discussing step three, i.e., its authority to vary from the

Guidelines. The court said: “I recognize that the [S]entencing [G]uidelines are advisory. I

recognize that the . . . [G]uidelines require me to consider some factors in your case.

Those factors are reflected in what we call the [§] 3553 factors.”23 The District Court then

addressed Gunter step one. It discussed the Guidelines sentence calculation and

decreased the offense level by two points because there was insufficient evidence to

support the amount-of-loss enhancement.

       Next, the court stated: “I recognize that I have the authority to vary your sentence,

but I decline to do so, having already in my initial calculation decreased it by two levels.

The sentence . . . is one that I can only say is required by the statute and . . . the guideline




       21
          See, e.g., Handerhan, 739 F.3d at 120.
       22
          United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006).
       23
          App. 1085-86.

                                               8
range.”24 The Government argues, and Iles concedes, that the District Court misspoke

when it said, “I have the authority to vary your sentence,” and that it meant to say

“depart.” Thus, the parties agree that the court ruled on Iles’ departure motion—and the

record, viewed as a whole, supports the parties’ position. The departure motion was front

and center throughout the proceedings. It was a central argument in Iles’ sentencing

memorandum, and it was defense counsel’s near-singular focus at the sentencing hearing.

Iles and her mother, in their statements to the court, discussed abuse and coercion

extensively. The judge asked clarifying questions about the abuse and threats.

       On this record, we agree with the parties that the District Court ruled on the

departure motion. And because the court said that it “recognized” its “authority to

[depart],”25 we can infer that it declined to exercise its authority and denied the motion as

a matter of its discretion.26 We lack jurisdiction to review that decision.27

       Iles takes issue with the District Court’s statement that it was denying her

departure motion because it had “already in [its] initial calculation decreased” her offense

level “by two levels.”28 She contends that linking the denial of the departure motion

(Gunter step two) with the rejection of the amount-of-loss enhancement (Gunter step


       24
         App. 1087.
       25
         App. 1087.
      26
         See Handerhan, 739 F.3d at 121 (recognizing that when we examine rulings on
downward departure motions, we have the “ability to ‘infer meaning from the District
Court’s actions’”) (quoting United States v. Jackson, 467 F.3d 834, 840 (3d Cir. 2006)).
      27
         Id. at 122.
      28
         App. 1087.

                                              9
one) was “procedural error,” and that “conflating the sentencing steps is a ground for

remand [and] resentencing.”29 Iles relies on United States v. Friedman, but that case is

distinguishable. Not only did the district court there fail to “follow the proper order of the

steps set forth in Gunter,” it also skipped two of the three required steps.30 Here, by

contrast, the District Court calculated the offense level to reach the Guidelines range (step

one), meaningfully considered the § 3553 factors (step three), and ruled on her departure

motion (step two). Addressing the steps in an overlapping fashion, and out of order, may

not be ideal. But it does not require remand for resentencing.

                                             IV.

       For these reasons, we will affirm the District Court’s judgment.




       29
          Reply Br. 21.
       30
          United States v. Friedman, 658 F.3d 342, 359 (3d Cir. 2011) (district court
failed to “compute a definitive loss calculation or offense level to reach its Guidelines
range” at step one and failed to “meaningfully consider § 3553(a)(6)” at step three).

                                             10